Appellant was convicted of rape, his punishment being assessed at a life term in the penitentiary. The evidence is not before us, hence we cannot revise the error assigned that the verdict is not supported by the evidence. The court charged the jury, that "the defendant is presumed to be innocent until his guilt is established by the evidence beyond a reasonable doubt." On motion for new trial, error was urged, because the word "legal," as used in the statute, was omitted before the word "evidence." No exception was reserved; but, if it had been, it is not perceived how the omission of the word "legal" in this connection could have misled the jury, or in any manner have prejudiced appellant's rights. This question was decided adversely to appellant's contention in McDade's case, 27 Tex.Crim. App., 642; and that, in face of an exception duly reserved in that case. The judgment is affirmed.
Affirmed.